         Case 19-34508 Document 522 Filed in TXSB on 10/25/19 Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                §              Case No. 19-34508
                                      §
SANCHEZ ENERGY CORPORATION, et. al. §                Chapter 11
                                      §
                                      §
            Debtors                   §
_____________________________________ §
                                      §
                                      §
SUNBELT TRACTOR & EQUIPMENT           §
COMPANY,                              §
            Plaintiff,                §
                                      §
                                      §
                                      §              Adversary Proceeding. No.
v.                                    §
                                      §
                                      §
DIMENSION ENERGY SERVICES, LLC        §
SANCHEZ OIL & GAS CORPORATION,        §
SANCHEZ ENERGY CORPORATION,           §
SECO PIPELINE, LLC,                   §
SANCHEZ MIDSTREAM PARTNERS LP, §
SANCHEZ MIDSTREAM PARTNERS            §
GP LLC                                §
            Defendants.               §
_____________________________________ §

                                   NOTICE OF REMOVAL

         COMES NOW, SUNBELT TRACTOR & EQUIPMENT COMPANY (“Sunbelt” or

“Plaintiff”), and respectfully submits this notice of removal (the “Notice of Removal”), and

removes the following actions to the Bankruptcy Court for the Southern District of Texas,

Houston, Division, through referral by the United States District Court for the Southern District of

Texas, Houston Division, pursuant to General Order 2012-6:


                                                 1
        Case 19-34508 Document 522 Filed in TXSB on 10/25/19 Page 2 of 8



      Case No. 18-08-00177- CL, Sunbelt Tractor & Equipment Company v. Dimension Energy
       Services, LLC, Sanchez Oil & Gas Corporation, Sanchez Energy Corporation, Seco
       Pipeline, LLC, Sanchez Midstream Partners LP, Sanchez Midstream Partners GP LLC, In
       the 81st Judicial District Court of La Salle County, Texas (the “La Salle County
       Litigation”);

      Case No. 2018-CVI001651D1, Sunbelt Tractor & Equipment Company v. Dimension
       Energy Services, LLC, Sanchez Oil & Gas Corporation, Sanchez Energy Corporation,
       Seco Pipeline, LLC, Sanchez, Midstream Partners LP, Sanchez ,and Midstream Partners
       GP LLC, In the 49th Judicial District Court of Webb County, Texas (the “Webb County
       Litigation”).

The La Salle County Litigation and Webb County Litigation are collectively herein referred to as

the “State Court Litigation.”

                                          I. SUMMARY

       1.      The basis for removing the State Court Litigation is “related to” jurisdiction under

28 U.S.C. § 1334. In April 2018, Sunbelt filed suit (in La Salle County and Webb County, Texas)

against Dimension Energy Services, LLC, Sanchez Oil & Gas Corporation, Sanchez Energy

Corporation, Seco Pipeline, LLC, Sanchez Midstream Partners LP, Sanchez Midstream Partners

GP LLC in relation to unpaid rental fees for equipment leased by Dimension Energy Services,

LLC - the original contractor in a project to construct an approximate 160,000 LF of 20" heavy

wall X-70 pipe in in LaSalle and Webb Counties, Texas (the “Project”). The Project was

commissioned by Debtor Sanchez Energy Corporation, and related entity Sanchez Oil & Gas

Corporation.

       2.      The State Court Litigation may be properly removed because the State Court

Litigation contains lien claims to pipeline and easement property to which the Chapter 11 Debtors

may hold a legal or equitable interest.




                                                2
        Case 19-34508 Document 522 Filed in TXSB on 10/25/19 Page 3 of 8



                               II. JURISDICTION AND VENUE

       3.      The United States Bankruptcy Court for the Southern District of Texas (the

“Bankruptcy Court”) has jurisdiction over the subject matter of this proceeding pursuant to 28

U.S.C. §§ 1334, 1441, and 1452 and rule 9027 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and rules 9027-1 and 9027-2 of the Bankruptcy Local Rules for the Southern

District of Texas (the “Bankruptcy Local Rules”).

       4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                       III. BACKGROUND

A. The Bankruptcy Proceeding

       5.      On August 11, 2019, Debtors Sanchez Energy Corporation, SN Palmetto, SN

Marquis LLC LLC, SN Cotulla Assets, LLC, SN Operating, LLC, SN TMS, LLC, SN Catarina,

LLC, Rockin L Ranch Company, LLC, SN EF Maverick, LLC, and SN Payables, LLC (the

“Debtors”) filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code. The

§341(a) Meeting of Creditors was held on October 10, 2019. On or about August 12, 2019, Debtor

Sanchez Energy Corporation filed Suggestions of Bankruptcy and Notice of Stay in the State Court

Litigation, all proceedings is the State Court Litigation are currently stayed.

B. The State Court Litigation

       6.      In April 2018, Sunbelt filed suit (in La Salle County and Webb County, Texas)

against Dimension Energy Services, LLC, Sanchez Oil & Gas Corporation, Sanchez Energy

Corporation, Seco Pipeline, LLC, Sanchez Midstream Partners LP, Sanchez Midstream Partners

GP LLC.

       7.      Dimension Energy Services, LLC was the original contractor under a contract with

Sanchez Oil & Gas Corporation and Sanchez Energy Corporation to construct an approximate
                                                  3
        Case 19-34508 Document 522 Filed in TXSB on 10/25/19 Page 4 of 8



160,000 LF of 20" heavy wall X-70 pipe of the Seco pipeline in LaSalle and Webb Counties, Texas

(the “Project”). In connection with the performance of the contract, Dimension Energy Services,

LLC entered into an agreement with Sunbelt for Sunbelt to lease equipment for the Project to

Dimension. Sunbelt completed its work for Dimension Energy Services, LLC on the Project, but

Dimension Energy Services, LLC has failed and refused to pay Sunbelt the principal sum due

Sunbelt of $334,349.04.

       8.      In December, 2017, Sunbelt filed Lien Affidavits under Chapter 56 of the Texas

Property Code in the real property records of La Salle County, Texas and Webb County, Texas in

the amount of $334,349.04 for the amounts due Sunbelt on the Project (the "Lien"). The property

subject to the Lien Affidavits (a pipeline and easement) lies partially in La Salle County, and

partially in Webb County. More than 10 days prior to filing the Lien Affidavits, Sunbelt sent all

Defendants by certified letter notice of the intent to file the Lien pursuant to Section 56.021 of the

Texas Property Code. Sunbelt's claim remains unpaid.

       9.      In addition to seeking monetary relief from Dimension Energy Services, LLC in

relation to the unpaid equipment lease fees, Sunbelt was also asserting claims against Sanchez Oil

& Gas Corporation, Sanchez Energy Corporation, Seco Pipeline, LLC, Sanchez Midstream

Partners LP, Sanchez Midstream Partners GP LLC, as the owners or reputed owners of the Project,

for foreclosure of its lien together with an order of foreclosure and sale and a writ of possession.

       10.     Debtor Sanchez Energy Corporation (along with the other affiliated Defendant

entities) filed a crossclaim against Dimension Energy Services, LLC in the State Court Litigation.

       11.     Through the discovery process, Sunbelt believes that the actual owners of the

subject Project are non-Debtor defendants Sanchez Midstream Partners LP, and SECO Pipeline,


                                                  4
        Case 19-34508 Document 522 Filed in TXSB on 10/25/19 Page 5 of 8



LLC. However, Defendants’ counsel in the State Court Litigation have asserted that the Project

may have ties to the Chapter 11 Debtors, and may be part of the Chapter 11 Bankruptcy Estate.

                                   IV. BASIS FOR REMOVAL

       12.     Pursuant to 28 U.S.C. § 1452, any party to a claim or cause of action may remove

the claim or cause of action to the federal district court where such civil action is pending if such

district court has jurisdiction of such claim or cause of action under 28 U.S.C. § 1334. Section

1334 provides that the “district courts shall have original but not exclusive jurisdiction of all civil

proceedings arising under title 11, or arising in or related to cases under title 11.” 28 U.S.C. §

1334. “For jurisdictional purposes, it is not necessary to distinguish whether a matter ‘arises

under’, ‘arises in’ or is ‘related to’” a bankruptcy proceeding. Satterwhite v. Guerrero (In re

Guerrero), No. 12-35341, 2013 WL 6834642, at *5 (Bankr. S.D. Tex. Dec. 20, 2013) (citing

Wood v. Wood (In re Wood), 825 F.2d 90, 92 (5th Cir. 1987). Instead, the Court “need only . . .

determine if the matter is at least ‘related to’ the pending bankruptcy case.” Id. The standard for

“related to” jurisdiction is broad. “Cases ‘related to’ the bankruptcy case are those whose outcome

would have conceivable effect on the estate being administered in bankruptcy.” In re Morrison,

555 F.3d 473, 479 (5th Cir. 2009). A “conceivable effect” is a proceeding that “could alter the

Debtor’s rights, liabilities, options, or freedom of action (either positively or negatively) and which

in any way impacts upon the handling and administration of the bankruptcy case.” In re Guerrero,

2013 WL 6834642, at *5 (quoting Fire Eagle, LLC v. Bischoff (In re Spillman Dev. Group, Ltd.),

710 F.3d 299, 304 (5th Cir. 2013).

       13.     The Bankruptcy Court has jurisdiction over the claims and causes of action in the

State Court Litigation. The State Court Litigation includes crossclaims asserted by Debtor Sanchez

Energy Corporation against Dimension Energy Services, LLC, and also seeks enforcement of lien
                                                  5
        Case 19-34508 Document 522 Filed in TXSB on 10/25/19 Page 6 of 8



rights held by Sunbelt against property that the Debtors may have a legal or equitable interest in.

Such claims in the State Court Litigation are “related to” the bankruptcy proceeding as the outcome

of the State Court Litigation will have a “conceivable effect” on the Debtors as it is an action which

will “alter the Debtor’s rights, liabilities, options or freedom of actions (either positively or

negatively) and which in any way impacts upon the handling and administration of the bankruptcy

estate.” In re Guerrero, 2013 WL 6834642, at *5.

                              V. PROCEDURAL COMPLIANCE

       14.     In accordance with Bankruptcy Rule 9027(a)(1) and Local Rule 9027-2, Sunbelt

submits that the State Court Litigation is a core proceeding under 28 U.S.C. § 157(b)(2)(A),

(B),(C), (H), (K), and (O). However, and without waiving any rights to a jury trial, in the event

this proceeding is held to be non-core or it is determined that the Bankruptcy Court, absent consent,

cannot enter final orders or judgment consistent with Article III of the United States Constitution,

Sunbelt fully consents to the entry of final orders or judgment by the Bankruptcy Court.

       15.     Pursuant to Local Rule 9027-1(a), the names and addresses of all parties, and their

counsel are, as follows:

      Sanchez Oil & Gas Corporation is a Delaware corporation doing business in the State of
       Texas, registered agent - CT Corporation System, 1999 Bryan St., Suite 900, Dallas, TX
       75201-3136.

      Sanchez Energy Corporation is a Texas corporation, registered agent - Felix R. Sanchez,
       111 King’s Court, San Antonio, TX 78212.

      Seco Pipeline, LLC is a Delaware limited liability company doing business in the State of
       Texas, 1000 Main Street, Suite 3000, Houston, Texas 77002.

      Sanchez Midstream Partners LP is a Delaware limited partnership doing business in the
       State of Texas, 1000 Main Street, Suite 3000, Houston, Texas 77002.



                                                  6
            Case 19-34508 Document 522 Filed in TXSB on 10/25/19 Page 7 of 8



          Sanchez Midstream Partners GP LLC is a Delaware limited liability company doing
           business in the State of Texas, 1000 Main Street, Suite 3000, Houston, Texas 77002.

The aforementioned parties’ attorneys of record are:

           Joel Z. Montgomery and Z. Alex Rodriguez
           Shipley Snell Montgomery, LLP
           712 Main Street, Suite 1400
           Houston, Texas, 77002
           Telephone: (713) 652-5920


          Dimension Energy Services, LLC is Delaware limited liability company doing business in
           the State of Texas, registered agent - Timothy H. Nesler, One Fluor Daniel Dr., Suite D1-
           7-50, Sugar Land, Texas 77478.

Dimension Energy Services, LLC’s attorneys of record are:

           Lisa M. Norman & Manuel P. Schoenhuber
           Andrew Myers, P.C.
           1885 St. James Place, 15th floor
           Houston, TX 77056
           Telephone (713) 850-4200


           16.      As required by Local Rule 9027-1(a), service of process has previously been

accomplished on 10/25/2019. Furthermore, in accordance with 28 U.S.C. § 1452 and Bankruptcy

Rules 9027(b) and 9027(c), Sunbelt is promptly serving a copy of this Notice of Removal on all

parties to the State Court Litigation, and filing a copy of this Notice of Removal with the clerk of

the court presiding over the La Salle County Litigation and Webb County Litigation. Finally,

copies of all documents required to be filed pursuant to 28 U.S.C. § 1446(a), Bankruptcy Rule

9027(a)(1), and Local Rule 9027-1(b), including an index of such documents, are attached hereto

as Exhibits 1 through 40.1




1
    The Exhibits are voluminous. Counsel for Sunbelt will make the exhibits available upon request.
                                                           7
        Case 19-34508 Document 522 Filed in TXSB on 10/25/19 Page 8 of 8



       Dated: October 25, 2019



                                                 Respectfully submitted,
                                                 Hoffman & Saweris, p.c.


                                                 By: /s/ Alan Brian Saweris        _
                                                      Alan Brian Saweris
                                                     TBN: 24075022
                                                     S.D. Bar Number: 1850547
                                                      Matthew Hoffman
                                                     TBN: 09779500
                                                     S.D. Bar No.: 3454
                                                     2777 Allen Parkway, Suite 1000
                                                     Houston, Texas 77019
                                                     713.654.9990 Telephone
                                                     713.654.0038 Facsimile

                                                 Timothy R. Ploch, P.C.

                                                 By: /s/ James Louis Hordern, Jr.
                                                 James Louis Hordern, Jr.
                                                 State Bar No. 09994600
                                                 S.D. Bar Number 9111
                                                 Timothy R. Ploch
                                                 State Bar No. 16073280
                                                 730 N. Post Oak Rd., Suite 100
                                                 Houston, Texas 77024
                                                 (713) 862-4300
                                                 (713) 862-7575 (Telecopier)
                                                 staff@plochlaw.com

                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 25, 2019, a true and correct copy of this Notice of Removal
was served of (i) all parties registered to receive ECF notification in the above captioned case or
(ii) by first class U.S.P.S. mail on all parties on the attached Mailing List



                                                      /s/ Alan Brian Saweris           _
                                                      Alan Brian Saweris

                                                 8
